Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0074192 (Beal) in view of US 2020/0169397 (Li) and US 2020/0204362 (Li ‘362)

Regarding claim 1, Beal teaches a continuous variable quantum key distribution system comprising:
a transmitter generating an optical pulse of quantum state data  (FIGS. 1 and 2: Alice including quantum source 20 driven by control signal S20 from controller CA; [0019]: “… quantum light source 20 … to create quantum signals QS in the form of weak pulses …”) by using continuous light according to data ([0027]: “Alice sends control signals S.sub.20 … to quantum light source 20 … to cause these light sources to generate respective quantum signals QS … ”) of a transmission target encryption key ([0008]: “One aspect of the invention is a method of forming a quantum key …”); and
a receiver separating the optical pulse received from a channel into two paths (FIGS. 1 and 2: Bob including demux 50B and two output paths) and fixing a phase to a predetermined phase difference for two signals having a time difference of one period of the optical pulse (FIGS. 1 and 2: adjustable phase/delay element 100; [0022]: “… Bob also includes an adjustable phase/delay element 100 responsive to a feedback signal S.sub.F and adapted to change OPL.sub.B  …”), and then generating bit information through state detection (FIGS. 1 and 2: Bob including bit information from quantum and classical detectors 110, 120) by a time division homodyne detection from signals.


    PNG
    media_image1.png
    671
    554
    media_image1.png
    Greyscale


Using Continuous Light.
Li teaches that it was known to use a continuous light source to generate pulses in a QKD.  See, for example:
[0001] The present invention relates to the field of quantum privacy communications, and specifically, to a pulsed light high-speed polarization locking method of a continuous-variable quantum key distribution (CV-QKD) system.

[0007] The objective of the present invention can be achieved by utilizing the following technical solutions: a pulsed light high-speed polarization locking method of a CV-QKD system is designed, and the method includes: modulating a continuous light source to generate a pulsed light, splitting the pulsed light into a local oscillator and a signal light through a beam splitter, transmitting the local oscillator and the signal light in a same fiber by time division multiplexing and polarization multiplexing manners at a transmitting end of a CV-QKD system, and reaching a receiving end after the local oscillator and the signal light are transmitted through a long-distance single-mode fiber;
It would have been obvious that the QKD system can be implemented in a known manner, such as by generating an optical pulse of quantum state data using continuous light, as taught in Li.  In particular, both are in the same technical field (e.g., QKD systems), and the results would have been predictable (e.g., generating optical pulses of quantum state data using continuous light).  

Time Division Homodyne Detection.
Li ‘362 teaches that it was known to use homodyne detection in a QKD system.  See, for example:
[0020] In some example embodiments, the subject matter disclosed herein may relate to integrated photonic chip circuitry for quantum cryptography based on a CV-QKD protocol-based system. In CV-QKD, a quantum signal (the Signal) may be carried by a modulated weak coherent state (or squeezed states) via a weak laser. On the receiver side of CV-QKD, the quantum signal may be detected with optical coherent homodyne detection techniques by mixing the quantum signal and a reference signal, such as a local oscillator (LO). This creates correlated random data from which raw keying material/information may be derived.

[0021] In homodyne detection (which can be employed in CV-QKD), good interference between two optical signals, such as the Signal and the LO, may be needed. Stabilizing this interference may be problematic when the Signal and LO propagate as two separate optical beams.
It would have been obvious that the QKD system can be implemented in a known manner, such as by using homodyne detection, as taught in Li ‘362.  In particular, both are in the same technical field (e.g., QKD systems), and the results would have been predictable (e.g., homodyne detection will detect the received signals).  


Regarding claim 10, Beal teaches a continuous variable quantum key distribution method comprising:
generating an optical pulse of quantum state data (FIGS. 1 and 2: Alice including quantum source 20 driven by control signal S20 from controller CA; [0019]: “… quantum light source 20 … to create quantum signals QS in the form of weak pulses …”) by using continuous light according to data ([0027]: “Alice sends control signals S.sub.20 … to quantum light source 20 … to cause these light sources to generate respective quantum signals QS … ”) of a transmission target encryption key ([0008]: “One aspect of the invention is a method of forming a quantum key …”); and
separating the optical pulse received from a channel into two paths (FIGS. 1 and 2: Bob including demux 50B and two output paths) and fixing a phase to a predetermined phase difference for two signals having a time difference of one period of the optical pulse (FIGS. 1 and 2: adjustable phase/delay element 100; [0022]: “… Bob also includes an adjustable phase/delay element 100 responsive to a feedback signal S.sub.F and adapted to change OPL.sub.B  …”), and then generating bit information through state detection (FIGS. 1 and 2: Bob including bit information from quantum and classical detectors 110, 120) by a time division homodyne detection from interacted signals.

Li teaches that it was known to use a continuous light source to generate pulses in a QKD.  See, for example [0001], [0007]).
Li ‘362 teaches that it was known to use homodyne detection in a QKD system.  See, for example, [0020], [0021].  
See claim 1 for a more detailed discussion of the art.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 2, Beal teaches that the OPLA and OPLB are varied independently to ensure ideal interference of quantum signals, and the phase/delay element 100 changes OPLB to eliminate phase errors.  See, for example:
[0022] Interferometer 60B also has an associated differential optical path length OPL.sub.B that is, in principle, equal to OPL.sub.A to ensure ideal interference of quantum signals. However, OPL.sub.A and OPL.sub.B vary independently as a function of the different environmental effects at Alice and Bob. Accordingly, Bob also includes an adjustable phase/delay element 100 responsive to a feedback signal S.sub.F and adapted to change OPL.sub.B as discussed below.

[0030] Feedback processing unit 140 receives error signal S.sub.E and processes it to produce an appropriate feedback signal S.sub.F to adjustable phase/delay element 100 to change the value of OPL.sub.B to eliminate any phase error. In doing so, adjustable phase/delay element 100 may need to be reset to an operating point near the center of its range of operation. In this case, it is reset to the middle of its range using a re-set signal S.sub.R from feedback processing unit 140.
Although this teaches a significant degree of phase variability, the teachings are to achieve identical optical path lengths in the transmitter and receiver to ensure ideal interference of quantum signals.  This does not suggest a phase difference of 45 degrees, or odd number multiples of it, for two signals having a time difference of one period of the optical pulse.
Regarding claim 3, Beal teaches a modulator MA in the interferometer 60A.  See, for example:
[0020] Alice further includes a wavelength division multiplexer (WDM) 50A optically coupled to quantum light source 20 and to classical light source 30 at respective input ports 51A and 52A. WDM 50A also includes an output port 53A that is optically coupled to an interferometer 60A at its input port 62A. Interferometer 60A also includes an output port 64A. Interferometer 60A further includes a modulator MA (e.g., a phase modulator) adapted to impart a randomly selected phase to the quantum signal QS as part of the QKD process. Interferometer 60A has associated therewith a first differential optical path length OPL.sub.A that can change due to environmental effects at Alice. Interferometer output port is optically coupled to one end of optical fiber link FL. Alice also includes a controller CA that is electrically coupled to modulator MA, quantum light source QS and classical light source CS (and variable optical attenuator 24 if such is present).
This teaches phase modulation, but does not teach the amplitude modulator generating a pulse wave including a signal pulse and an LO pulse, and IQ data modulator as recited in the claim.
Regarding claim 6, Beal teaches a demux 50B separating the optical pulse received into first and second signals on two paths to the quantum and classical receivers 110, 120.  However, it does not teach the remaining elements as recited in the claim.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0299526 (Wiseman) at FIG. 1 teaches an optical network that exchanges quantum signals for security and authentication using quantum transmitters and receivers along with classical transceivers.  

    PNG
    media_image2.png
    270
    481
    media_image2.png
    Greyscale

It teaches to use “any type of known optical network” including free space or optical waveguides.  
[0038] The optical network of the present invention may be any type of known optical network allowing exchange of suitable quantum signals. The network may be comprised by an arrangement of free space transmitters and receivers forming a free space network but conveniently comprise waveguide links between the nodes, for instance fibre optic. The optical network may be implemented purely for QKD purposes, i.e. the optical network may be a backbone carrying QKD signals only, to establish quantum keys between nodes that can then be used to encrypt conventional communications between the nodes sent via some other medium, for instance via another network--a wired electrical, wireless or separate optical network for example. Conveniently however the optical network over which QKD is applied is also adapted for conventional optical communications.
It also teaches that the QKD signals and classical optical signals can be separate (as illustrated in FIG. 1), or on a shared waveguide (as illustrated in FIG. 4).  

    PNG
    media_image3.png
    344
    542
    media_image3.png
    Greyscale

See also:
[0125] Wavelength division multiplexers/demultiplexers are also arranged on each fibre to separate the quantum signal from the optical channel before the switch or add the quantum signal to the optical channel after the switch.
It uses control logic 110, 118 to establish a shared quantum key, authenticate each other, and protect against a man in the middle attack.  See:
[0099] In establishing a common shared key, Alice control logic 110 and Bob control logic 118 mutually authenticate each other in order to exclude the possibility of a man-in-the-middle attack. Such authentication is a well known procedure and may, for example, involve the two parties applying digital signatures to the messages they exchange. The digital signatures are generated and validated by means of a cryptographic key referred to as the identity key for the link. This may be based on symmetric cryptographic techniques in which case the identity key is a secret value known only to both parties. 
FIGS. 2 and 3 illustrate different network embodiments.
US 2006/0239463 (Young) at FIG. 1 teaches a Quantum Key Distribution (QKD) system including a laser 202 generating photon signals 204, and exchanging photons via an optical path 240 between the stations (Alice and Bob).   

    PNG
    media_image4.png
    705
    489
    media_image4.png
    Greyscale

It also teaches that it was known to use an unknown quantum state for detecting eavesdroppers in the system.  See, for example, [0003]:
[0003] Quantum key distribution (QKD) involves establishing a key between a sender ("Alice") and a receiver ("Bob") by using weak (e.g., 0.1 photon on average) optical signals ("photon signals") transmitted over a "quantum channel." The security of the key distribution is based on the quantum mechanical principle that any measurement of a quantum system in an unknown state will modify its state. As a consequence, an eavesdropper ("Eve") that attempts to intercept or otherwise measure the photon signals will introduce errors into the transmitted signals, thereby revealing her presence. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/             Primary Examiner, Art Unit 2636